            Case 1:20-cv-06836-CM Document 4 Filed 09/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IZZAT NAZER,

                              Plaintiff,

                       -against-

 UNITED STATES OF AMERICA; OFFICE OF                                20-CV-6836 (CM)
 THE DIRECTOR OF NATIONAL
                                                                ORDER OF DISMISSAL
 INTELLIGENCE; CENTRAL INTELLIGENCE
 AGENCY; NATIONAL SECURITY AGENCY;
 DEPARTMENT OF HOMELAND SECURITY;
 FEDERAL BUREAU OF INVESTIGATION,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, invokes the Court’s federal question jurisdiction, alleging that

Defendants violated his federal constitutional rights. By order dated September 8, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). The Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
            Case 1:20-cv-06836-CM Document 4 Filed 09/23/20 Page 2 of 4




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).



                                                   2
            Case 1:20-cv-06836-CM Document 4 Filed 09/23/20 Page 3 of 4




                                         BACKGROUND

        Plaintiff brings his claims using the Court’s general complaint form, and states that his

claims arose between 2009 and 2020 in Las Vegas, Nevada, Florida, New York, California,

Netherlands, Switzerland, Lebanon, UAE, Latvia, Russia, and Norway. (ECF No. 2, at 5.)

        The “Facts” section of the complaint reads in its entirety (verbatim):

        The U.S. government has persecuted plaintiff through their agents of intelligence
        agencies. The basis for their actions where my national origin & perceived
        religious faith. The government abused its power & racially profiled plaintiff to
        exercise bigotful hate & prejudice upon Plaintiff. Detailed facts and events are
        attached separately through electronic filing with the clerk. The primary objective
        of the gov. actions where to deny Plaintiff of enjoyment of life & the result was as
        such, and extended over a decade. Gov. used their powers to reinforce harmful
        psychological processes & to torment plantiff. Gov. actions where very wrong &
        ugly but they where no mistake, they were deliberate.

(Id. at 5-6.)

        Plaintiff seeks “$821 Million dollars in restitutional damages” and “$5 Billion dollars in

punitive damages.” (Id. at 6.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. 1 See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.


        1
         The Court notes that Plaintiff filed a similar action in the United States District Court
for the Middle District of Florida in which he named as defendants the United States,
Department of Homeland Security, Office of the Director of National Intelligence, and Central
Intelligence Agency. See Nazer v. Fed. Bureau of Investigation, No. 8:15-CV-2465 (JDW) (JSS)
(M.D. Fla. June 2, 2017), aff’d, No. 17-12582-JJ (11th Cir. 2018). In that action, Plaintiff’s
complaint “included allegations of ‘psychological warfare on a subject unaware of such
methods,’ being ‘chipped with a Trap & Trace electronic surveillance device in his body,’ and
‘being given food which influenced his mental state,’ as part of the defendants’ ‘master plan’ to
‘force Plaintiff into an ideological state of resentment towards the world so that he would join
enemies of the state and become unknowingly a tool for spying on defendants’ foreign
enemies.’” Id. at 3 (quoting the Amended Complaint). The court dismissed the Second Amended
Complaint for failure to state a claim, characterizing Plaintiff’s allegations as “largely
                                                  3
              Case 1:20-cv-06836-CM Document 4 Filed 09/23/20 Page 4 of 4




        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    September 23, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




unintelligible.” Id.

                                                 4
